Motion, insofar as it seeks leave to appeal from the Appellate Division order which dismissed the appeal from Family Court’s March 9, 1995 order entered on appellant’s consent to a finding of neglect, dismissed upon the ground that as to that *896order appellant is not a party aggrieved (see, CPLR 5511); motion, insofar as it seeks leave to appeal from the Appellate Division order which affirmed Family Court’s March 20, 1996 order adjudging that appellant violated a Family Court article 10 order of protection, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.